Proceeding under Workmen's Compensation Act to determine liability of defendants to next of kin of John Thomas Johnston, deceased employee.
The Industrial Commission overruled the trial Commissioner and awarded compensation. This was affirmed on appeal to the Superior Court. *Page 829 
Defendants appeal, assigning as error the insufficiency of the evidence to support the award.
One member of the Court, Schenck, J., not sitting, and the remaining six being equally divided in opinion as to the sufficiency of the evidence to support the award, the judgment of the Superior Court is affirmed in accordance with the usual practice in such cases, and stands as the decision in the present case, without becoming a precedent. Cole v. R. R.,211 N.C. 591, 191 S.E. 353.
Affirmed.